[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                      FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             October 31, 2005
                            No. 04-14403                  THOMAS K. KAHN
                      ________________________                CLERK

                    D. C. Docket No. 03-00625-CV-S

PROFESSIONAL HELICOPTER PILOTS
ASSOCIATION, OFFICE AND PROFESSIONAL
EMPLOYEES INTERNATIONAL UNION, LOCAL
102,

                                                           Plaintiff-Counter-
                                                        Defendant-Appellant,

                                 versus

LEAR SIEGLER SERVICES, INC.,

                                                         Defendant-Appellee,

GUADALUPE HERNANDEZ,
ROBERT BERNAL,

                                                        Defendants-Counter-
                                                        Claimants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________
                           (October 31, 2005)
Before BIRCH, HULL and BOWMAN *, Circuit Judges.

PER CURIAM:

       After careful study of the parties’ briefs and hearing oral argument on the

issue of whether the State of Alabama’s right-to-work law would apply to two

non-Union workers employed at Fort Tucker, Alabama, we are persuaded that the

district court’s judgment should be AFFIRMED. Moreover, because we find that

the 26 July 2004 opinion of the district court, Professional Helicopter Pilots

Association, Office and Professional Employees International Union, Local 102 v.

Lear Siegler Services, Inc., 326 F. Supp. 2d 1305 (M.D. Ala. 2004), accurately and

artfully states the facts and law on the issues presented, we hereby annex the same

and adopt it as the opinion of this court.

       Additionally, we are not persuaded that we should award attorneys’ fees on

appeal as requested by the appellees.1 We begin, as we must, by acknowledging

that § 301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185, does

not authorize attorneys’ fees. See Varnes v. Local 91, Glass Bottle Blowers Ass’n

of the U.S. & Can., 674 F.2d 1365, 1369 (11th Cir. 1982). Therefore, the



       *
        Honorable Pasco Bowman, II, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
       1
         Appellant’s motion to strike certain portions of Appellees’ brief addressing attorneys
fees, previously carried with the case, is hereby DENIED. The only attorneys’ fees issue before
us are those fees for the appellate work on this case.

                                               2
American rule—that each party bears its own attorneys’ fees—presumptively

applies. See Chambers v. NASCO, Inc., 501 U.S. 32, 45, 111 S. Ct. 2123, 2133

(1991).

      However, equitable exceptions to the American rule have been created. See

id. (listing three equitable grounds permitting fee shifting as punishment); Varnes,

674 F.2d at 1639 (granting attorneys’ fees “if a party violates § 301(a) in bad faith,

vexatiously, wantonly or for oppressive reasons”). Another exception, found in

labor cases, is the “common benefit” rule, which requires a union to pay attorneys’

fees when litigation renders a benefit to union members who are not a part of the

lawsuit. See Mims v. Teamsters Local No. 728, 821 F.2d 1568, 1571 (11th Cir.

1987); Cole v. Hall, 462 F.2d 777, 780-81 (2d Cir. 1972), aff’d, Hall v. Cole, 412

U.S. 1, 6, 93 S. Ct. 1943, 1947 (1973). Appellees argue that they fall within this

exception.

      We find, however, that the requested award falls outside of the rationale for

the “common benefit” exception to the American rule. The “common benefit” rule

is not simply a fee-shifting tool. Its purpose is to share, among an organization’s

members, the costs of self-improvement. See Hall, 412 U.S. at 8, 93 S. Ct. at 1948

(discussing the prospect of increased democracy, as promised by the labor law at

issue, as the reason for applying the exception). The focus in the cases cited in the



                                           3
previous paragraph was on making unions operate better from the members’

perspective, and, in all of the cited cases, the plaintiffs were vindicating a right

promised to union members under federal labor law. See, e.g., id. The rationale

was that, because all the members benefitted and because their dues collectively

fund the organization, making the union pay spread the cost over all the members.

E.g., id. at 9, 93 S. Ct. at 1948 (observing that having the union treasury pay the

litigation expenses shifts the costs to the class who benefitted and who would have

had to pay to have the right vindicated).

       Two distinctions preclude application of the exception in this case. First,

there is not a benefit to the union members: no more fully assured right accrues for

members of the union as a result of our decision on the merits. The relevant

question is whether a person who joins the union after this decision would be better

off than someone who was a member before the decision. In this case, workers at

Cairns and Shell Fields will be able to leave the union and keep their jobs; thus, the

benefit they receive is that they can continue to work and no longer have to pay

union dues. They are then, however, no longer in the union, and those who do

remain will not enjoy any benefit of the decision.2


       2
         The distinction relevant to this case is not whether the law is federal or state, nor is it a
value judgment among federal laws, as appellees argue. We do not hold that the exception
applies only to the LMRDA, the federal law at stake in Hall, or that the state labor law is
lacking. However, in the context of this exception in the labor setting, the benefit being litigated

                                                  4
       Second, not everyone in the union, Local 102, is benefitted by this decision,

because the union members on Main Post, where there is exclusive federal

authority, will not be able to opt out. Thus, if Local 102 were to pay, all of the

Main Post members and those members from Cairns and Shell Fields who choose

to remain would be assessed with the financial burden of a lawsuit that has not

vindicated any right for them; that is, for union members. Consequently, the

“common benefit” exception does not apply, and the American rule does.

Accordingly, we AFFIRM the judgment of the district court and DENY the

appellees’ request for attorneys’ fees on appeal.




must enhance the functionality of the labor union. Thus, like in the other “common benefit”
cases, it must be the judgment of the court that the benefit accrued to the general membership
with regard to the administration or governance of the union as a result of vindicating a statutory
right. The union does not have to pay merely because some third party received a benefit as a
result of the litigation.

                                                 5